ON MOTION

ORDER

Kim R. Bail'd moves (1) to reinstate her petition for review and (2) for leave to file an out-of-time reply brief. Baird states that the Department of the Army consents to her motions.
On August 15, 2007, the court dismissed Baird’s petition for failure to file an appendix. Baird has filed the appendix but not a reply brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The court’s August 15, 2007 dismissal order is vacated, the mandate is recalled, and the petition is reinstated.
(2) The motion for leave to file an out-of-time reply brief is granted. Baird’s reply brief is due within 14 days of the date of filing of this order.